Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.        This action responds to the amendment filed on 03-09-2021.  
Claims 13-15, 17-22 have been withdrawn.  Claims 1, 5, 13, 17 and 18 have been amended herein. Claim 16 has been canceled. Claims 1-12 are pending.  

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.  Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/567,603 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current (16/567,586) claim limitations are words variable  claims 1-20 of copending Application No. 16/567,603  as shown in the table below.


       Copending Application No. 16/567,603                     
1.  (Currently Amended) A method of using auditorily-induced vection (AIV) to provide an operator of a remote vehicle with an enhanced sense of the remote vehicle's attitude, the method comprising: obtaining an auditory object associated with the remote vehicle; determining an orientation of the remote vehicle; determining a projection source location relative to the orientation of the remote vehicle; projecting the auditory object from the projection source location; and providing the projected auditory object to the operator to convey the attitude of the remote vehicle.
1.  A method of using auditorily-induced vection (AIV) to provide a user with an enhanced sense of attitude, the method comprising: obtaining an auditory object associated with the user; determining an orientation of the user; projecting the auditory object relative to the orientation of the user; and providing the projected auditory object to the user to convey the user's attitude.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Claim Rejections - 35 USC § 102
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. Claims 1-11 are rejected under 35 U.S.C. 102a(2) as being anticipated by Bear et al. (US PAT. 10,596,478). 
   Consider Claim 1, Bear teaches a method of using auditorily-induced vection (AIV) to provide an operator of a remote vehicle with an enhanced sense of the remote vehicle's attitude(see figs. 13-14H), the method comprising: 
   obtaining(see fig.13(200)) an auditory object( an auditory object reads on the Google’s project Glass Wearable computer (see col. 15 line 49-56))  associated with the remote vehicle(remote vehicle reads on the drone in figs. 14A-14H); 
      determining(see fig. 13(213)) an orientation of the remote vehicle(see figs. 14A-14H) and col. 37, line-col. 38, line 67); 
    determining (see fig. 13(213)) a projection source location relative to the orientation of the remote vehicle(see figs. 14A-14H) and col. 37, line-col. 38, line 67); projecting(see figs. 14A-14H)) the auditory object from the projection source location; and providing the projected auditory object to the operator to convey the attitude of the remote vehicle(see figs. 13-14H and col. 37- line 10-col. 40, line 60, col. 39, line 1-col. 40, line 60), 
    Consider Claims 2-4, Bear teaches the method further comprising transmitting at least one of the auditory object and the orientation of the remote vehicle from the 
     Consider Claims 5-7, Bear teaches the method the projection source location is based at least in part on the orientation vector(see figs. 13-14H and col. 37- line 10-col. 40, line 60); and the method wherein the projection source location is a point in space about the operator’s head (see figs. 13-14H and col. 37- line 10-col. 40, line 60); and the method wherein projecting the auditory object further includes applying a head-related transfer function (HRTF) corresponding to the projection source location to the auditory object (see figs. 13-14H and col. 37- line 10-col. 40, line 60). 
   Consider Claims 8-11, Bear teaches the method wherein the HRTF represents a characterization of how the operator hears sound from the projection source location (see figs. 13-14H and col. 37- line 10-col. 40, line 60); and the method wherein providing the projected auditory object to the operator further includes indicating a deviation of the orientation vector from the reference vector (see figs. 13-14H and col. 37- line 10-col. 40, line 60); and the method further comprising modifying the projected auditory object to enhance the operator's perception of the deviation of the orientation vector from the reference vector(see figs. 13-14H and col. 37- line 10-col. 40, line 60); and the method wherein the reference vector is a gravity vector(see figs. 4A-4H and col. 14, line 3-col. 15-col. 50)


and the method wherein the auditory object is an engine sound (see figs. 8A-9 and paragraphs[0131]-[0149]).


Claim Rejections - 35 USC § 103
8.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
11.          Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bear et al. (US PAT. 10,596,478)in view of Xiang (US 20140233917).
  Consider claim 12, Bear does not explicitly teach the method wherein the auditory object is an engine sound

    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Xiang in to the teaching of Bear to provide a device comprising one or more processors may be configured to implement the techniques. The processors may analyze captured audio data to identify audio objects, and analyze video data captured concurrent to the capture of the audio data to identify video objects. The processors may then associate at least one of the audio objects with at least one of the video objects, and generate multi-channel audio data from the audio data based on the association of the at least one of audio objects with the at least one of the video objects.

Response to Arguments
12.  Applicant's arguments filed on 03-09-2021 have been fully considered but they are not persuasive. Applicant argued that Bear fails to disclose “obtaining an auditory object associated with the remote vehicle; determining an orientation of the remote vehicle;
determining a projection source location relative to the orientation of the remote vehicle; projecting the auditory object from the projection source location; and providing the projected auditory object to the operator to convey the attitude of the remote vehicle,” as recited in amended claim 1(see the remarks page 7, 3rd paragraph).
   The examiner disagrees the argument respectfully. Bear discloses  obtaining(see fig.13(200)) an auditory object( an auditory object reads on the Google’s project Glass Wearable computer (see col. 15 line 49-56))  associated with the remote vehicle(remote vehicle reads on the drone in figs. 14A-14H); 

    determining (see fig. 13(213)) a projection source location relative to the orientation of the remote vehicle(see figs. 14A-14H) and col. 37, line-col. 38, line 67); projecting(see figs. 14A-14H)) the auditory object from the projection source location; and providing the projected auditory object to the operator to convey the attitude of the remote vehicle(see figs. 13-14H and col. 37- line 10-col. 40, line 60, col. 39, line 1-col. 40, line 60),  It meets the limitation as recited in claim 1. Each of claims 2-11 depends from claim 1 and is rejected for at least the same reasons as claim 1.  Therefore, the 102 and 103 rejection for claims 1-12 will be maintained.

                                          Double Patenting
     Claims 1-12 stand provisionally rejected on the ground of nonstatutory double patenting as allegedly being unpatentable over claims 1-20 of co-pending Application No. 16/567,603. However, as none of claims 1-12 are currently indicated as including allowable subject matter, Applicant respectfully requests that any double patenting rejection of claims 1-12 be held in abeyance until allowable subject matter is determined.
   Since, applicant does not filed the Terminal Disclaimer 
The stand provisionally rejection on the ground of nonstatutory double patenting will be maintained.

                                                                 Conclusion

13.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


14.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Pakzad et al. (US 20150316577) and Petersen et, al (US 2015/0048976) are cited to show other related the SYSTEMS AND METHODS FOR ENHANCING ATTITUDE AWARENESS IN TELEPRESENCE APPLICATIONS.

15.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2655                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 03-25-2021